Citation Nr: 9907386	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  94-27 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for pulmonary 
sarcoidosis with pleurisy, partial rib resection, 
thoracoplasty and axillae scars, currently rated 10 percent 
disabling. 

2.  Entitlement to a temporary total disability rating based 
on a need for convalescence after private hospitalization 
from November 29, 1996 to December 6, 1996.

3.  Entitlement to a total compensation rating based on 
individual unemployability.

4.  Entitlement to special monthly pension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The appellant had active duty from January 1950 to May 1954.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1992, December 1992 and January 
1998 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

In his April 1998 substantive appeal, the appellant requested 
a personal hearing before a Member of the Board at the local 
RO.  He was scheduled for a video conference hearing before a 
Member of the Board in March 1999.  



There is no letter on file signed by the appellant indicating 
that he was willing to accept a video conference hearing in 
lieu of an in-person hearing at the RO.  The representative 
in March 1999 advised the RO that the veteran wished to 
cancel the March 1999 hearing due to his health.  

Because proceedings before the Board are non-adversarial in 
nature, VA is required by statute and case law to assist the 
appellant in developing facts pertinent to his claim, 
including affording him with a hearing if he so desires.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 20.700 (1998).  
There is no indication in the claims file that the appellant 
desires to withdraw his request for a personal hearing.  

The appellant has a right to a hearing on appeal before a 
Member of the Board for the purpose of presenting argument 
and testimony relevant and material to the issues on appeal.  
Health concerns would provide good cause for failing to 
appear at the hearing.  The cancellation notice did not 
indicate a desire to proceed without a Board hearing.  To 
accord full due process, therefore, the claim must be 
remanded to allow a hearing before a travel Board Member

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule a hearing before a 
travel Member of the Board.  The 
appellant should be advised of the 
hearing schedule and scheduled for a 
hearing that, to the extent possible, 
accommodates any request the appellant 
may have regarding time or date of 
appearance.  He should be informed of the 
consequences of failing to appear for the 
hearing.  All communications with the 
appellant regarding the scheduling of the 
Travel Board hearing should be documented 
in the claims folder.

Alternatively, if the RO wishes to 
schedule a video conference hearing, the 
RO should ascertain whether the appellant 
is willing to accept a video conference 
hearing in lieu of a Travel Board 
hearing.  If the appellant affirmatively 
responds to this communication, in 
writing, then such a hearing should be 
scheduled and the appellant provided with 
adequate notification of the time and 
place.  All communications with the 
appellant regarding the scheduling of the 
video conference hearing should be 
documented in the claims folder.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted in this case.  The appellant need take no 
action until so notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

- 3 -


